Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	  Applicant's submission filed on 1/28/2022 has been entered. Claim(s) 1-20 is/are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denise (U.S. Patent App Pub 20140379694) in view of Seto (U.S. Patent App 20160132203).

	Regarding claim 1,
Denise teaches a computer-implemented method, comprising: 
(See figure 35, paragraphs 171, 172, 200, Denise teaches past browsing search results of a user/entity aka set of commands of the browser what webpages were visited/commands used/ Further paragraph 30 teaches search provider server sending results to the client) 
displaying one or more graphical representations of the initial command usage data via a command map graphical user interface (GUI); (See figure 35, paragraphs 171, 172, 200, Denise teaches gui of webpage visited by a user aka command usage)
receiving, at the client device, updated command usage data for the first user entity that has been pushed to the client device and has been generated based on new command usage data not included in the initial command usage data; and  (See figure 35, paragraphs 171, 172, 200, Denise receiving an updated search history list at the client device based on changed to the search history see paragraph 30, Denise teaches Further paragraph 30 teaches search provider server sending results to the client))
in response to receiving the updated command usage data, automatically displaying one or more graphical representations of the updated command usage data via the command map GUI. (See paragraphs 47, 171, 20, Denise teaches an updated search being displayed on the gui of the client)----
Denise does not explicitly teach  wherein the initial command usage data includes a number of times the first user entity has invoked a first command; (See paragraphs 52-54, Seto teaches tracking number of times a user uses a command.)
wherein the one or more graphical representations visually illustrate the number of times the first user entity has invoked the first command (See paragraphs 52-54, Seto teaches tracking number of times a user uses a command and further based on the frequency of use of command, visually/illustrating showing the more utilized commands in the window based on size or another factor. While this covers the limitation. The “illustrate  the number of times the first user.. invoked the first command” is (non)functional language and will not be given patentable weight. Even if it was given patentable weight, it would be covered by the prior art of record) )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Seto with Denise because both deal with command utilization. The advantage of incorporating the above limitation(s) of Seto into Denise is that Seto teaches the device facilitates improved functionality and usability of applications on smaller screens rather than relying on larger devices that traditionally includes more display space and greater processing capability. The device allows the application command control to be interfaced with the application and to intelligently offer suggestions to a user so as to enhance user experience, therefore making the overall system more robust and efficient. (See paragraphs [0003] - [0004], Seto)

	Regarding claim 2,
(See paragraphs 148, 151, 130, Denise teaches new command searched being places into the search history in an updated fashion)

	Regarding claim 3,
Denise and Seto teach the computer-implemented method of claim 1, wherein: the updated command usage data is automatically generated based on the new command usage data in real-time or near real-time; and the one or more graphical representations of the updated command usage data are automatically displayed via the command map GUI in real-time or near real-time. (See paragraphs 113, 115, 116, Denise teaches updating the results in the search history based on commands by the user and done in near or real time.)

	Regarding claim 4,
Denise and Seto teach the computer-implemented method of claim 1, wherein a server machine automatically pushes the updated command usage data to the client device in response to receiving the new command usage data. (See paragraphs 37, 239, Denise teaches a server communicates and exchanges data from the server to the search history on the client)

	Regarding claim 5,
(See paragraphs 203, 208, Denise teaches a time period ie past 60 minutes )
repeatedly receiving, at the client device, additional updated command usage data for the first user entity until the end time of the time period. (See paragraphs 203, 208, 30  Denise teaches updating search history based on the period of time queries. Further paragraph 30 teaches search provider server sending results to the client))

	Regarding claim 6,
Denise and Seto teach the computer-implemented method of claim 1, wherein the first user entity comprises an individual user or a plurality of users. (See paragraphs 14-15, Denise teaches at least and individual user)

	Regarding claim 8,
Denise and Seto teach the computer-implemented method of claim 1, wherein automatically displaying one or more graphical representations of the updated command usage data via the command map GUI comprises: displaying a different data point for each command included in the set of commands, wherein a first data point represents the first command, and the new command usage data is associated with the first data point and the first command; and .(See paragraphs 151-153,  figure 35 Denise teaches displaying initial search results and then updated search results)
(See paragraphs 73, 68, 99, Denis teaches highlighting adjacent to the search command results)

	Regarding claim 9,
Denise and Seto teach the computer-implemented method of claim 8, wherein displaying the first data point with the highlighted appearance comprises at least one of displaying an animation adjacent to the first data point or displaying command text adjacent to the first data point that specifies the first command.(See paragraphs 73, 68, 99, Denis teaches highlighting adjacent to the search command results) 

	Regarding claim 10,
Denise and Seto teach the computer-implemented method of claim 8, wherein displaying the first data point with the highlighted appearance comprises displaying the first data point in a plurality of stages, wherein each stage displays the first data point with a different highlighted appearance relative to one or more other stages in the plurality of stages. (See paragraphs 125, 60, 73, Denise teaches color changing of links, changing font sizes and different appearances aka different highlighted appearances)

SIMILAR CLAIMS
Claims 11-14 list all the same elements of claims 1, 2, 8, 10 but in medium form rather than method form.  Therefore, the supporting rationale of the rejection to claims 1, 2, 8, 10 applies equally as well to claims 11-14.  Furthermore with regards to the limitation of One or more non-transitory computer-readable media including instructions that, when executed by one or more processors, cause the one or more processors to perform the steps of: (See paragraphs 239, 34, Denise)

	Regarding claim 15,
Denise and Seto teach the one or more non-transitory computer-readable media of claim 14, wherein a transition between each stage in the plurality of stages is triggered by at least one of elapsed time or receiving next updated command usage data for the first user entity. (See paragraphs 203, 208, Denise teaches a time period ie past 60 minutes tracking search history in time intervals )

Regarding claim 16,
Denise and Seto teach the one or more non-transitory computer-readable media of claim 14, wherein a first stage in the plurality of stages includes displaying an animation adjacent to the first data point and a command text specifying the first command adjacent to the first data point. (See paragraphs 234, Denis teaches the sages of search results can be broken up into date of search results and paragraphs 73, 135, Denise teaches animation adjacent to the search results)

Regarding claim 17,
Denise and Seto teach one or more non-transitory computer-readable media of claim 16, wherein a second stage in the plurality of stages includes displaying the (See fig 13,  paragraphs 99, 125, 160, Denise teaches not displaying an animation aka highlight or font changing or color changing next to certain results) 

	Regarding claim 18,
Denise teaches a system comprising: a server machine comprising: a server memory that includes instructions; and a server processor that is coupled to the server memory and, upon executing the instructions, performs the steps of: (See paragraphs 243, 249, Denise teaches server/host with processor and memory)
sending, to a client device, initial command usage data for a first user entity indicating how much the first user entity has used a set of commands of a software application; (See figure 35, paragraphs 30, 171, 172, 200, Denise teaches the search provider/server 
receiving new command usage data not included in the initial command usage data; and (See figure 35, paragraphs 171, 172, 200, Denise teaches past browsing search results of a user/entity aka set of commands of the browser what webpages were visited/commands used/ Further paragraph 30 teaches search provider server sending results to the client)
in response to receiving the new command usage data, pushing updated command usage data for the first user entity to the client device; and the client device connected to the server machine, the client device comprising: ; (See figure 35, paragraphs 171, 172, Denise teaches past browsing search results of a user/entity aka set of commands of the browser what webpages were visited/commands used/ Further paragraph 30 teaches search provider server sending results to the client from the server)
a client memory that includes instructions; and a client processor that is coupled to the client memory and, upon executing the instructions, performs the steps of: (See paragraphs 27, 31, processor and memory for a client device)
displaying one or more graphical representations of the initial command usage data via a command map graphical user interface (GUI); (See figure 35, paragraphs 171, 172, 200, Denise teaches gui of webpage visited by a user aka command usage)
receiving the updated command usage data for the first user entity; and  (See figure 35, paragraphs 171, 172, 200, Denise receiving an updated search history list at the client device based on changed to the search history see paragraph 30, Denise teaches Further paragraph 30 teaches search provider server sending results to the client))
in response to receiving the updated command usage data, automatically displaying one or more graphical representations of the updated command usage data via the command map GUI. (See paragraphs 47, 171, 20, Denise teaches an updated search being displayed on the gui of the client)----
Denise does not explicitly teach  wherein the initial command usage data includes a number of times the first user entity has invoked a first command; (See paragraphs 52-54, Seto teaches tracking number of times a user uses a command.)
(See paragraphs 52-54, Seto teaches tracking number of times a user uses a command and further based on the frequency of use of command, visually showing the more utilized commands in the window based on size or another factor. While this covers the limitation. The “illustrate  the number of times the first user.. invoked the first command” is nonfunctional language and will not be given patentable weight. Even if it was given patentable weight, it would be covered by the prior art of record) )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Seto with Denise because both deal with command utilization. The advantage of incorporating the above limitation(s) of Seto into Denise is that Seto teaches the device facilitates improved functionality and usability of applications on smaller screens rather than relying on larger devices that traditionally includes more display space and greater processing capability. The device allows the application command control to be interfaced with the application and to intelligently offer suggestions to a user so as to enhance user experience, therefore making the overall system more robust and efficient. (See paragraphs [0003] - [0004], Seto)

	Regarding claim 19,
Denise and Seto teach the system of claim 18, wherein the new command usage data is generated for a new invocation of the first command included in the set of (See paragraphs 148, 151, 130, Denise teaches new command searched being places into the search history in an updated fashion when a new command to enter a website is conducted ultimately coming up on the search history list)

	Regarding claim 20,
Denise and Seto teach the system of claim 18, wherein the server machine automatically generates the updated command usage data based on the new command usage data in real-time or near real-time in response to receiving the new command usage data. (See paragraphs 148, 151, 130, Denise teaches new command searched being places into the search history in an updated fashion)

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denise (U.S. Patent App Pub 20140379694) in view of Seto (U.S. Patent Patent App 20160132203) in view of Vassilakis (U.S. Patent 8965874).

Regarding claim 7,
Denise and Seto teach the computer-implemented method of claim 1.
Denise and Seto teach further teaches in response to receiving the next updated command usage data, automatically displaying one or more graphical representations of the next updated command usage data via the command map GUI. (See paragraphs 148, 151, 130, Denise teaches new command searched being places into the search history in an updated fashion)
(See column 5 lines 40-67, Vassilakis teaches a search engine 318 may provide the queries, as well as additional information, to an introduction server 326. The additional information may include search engine statistics 322 for multiple users, search histories 324 for the user (if the user has enabled or allowed storage and tracking of such personalized information) and information about one or more existing discussion forums.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Vassilakis with Denise and Seto teach because both deal with search history tracking. The advantage of incorporating the above limitation(s) of Vassilakis into Denise and Seto teach is that Vassilakis teaches the response to the search query is provided to the client system, by the communications network, thus prevents the use of personal information and allows the user to participate in the chat room discussion, therefore making the overall system more robust and efficient. (See column 1, Vassilakis)

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and located in the PTO-892 form.
1.Maurya (U.S. Patent App Pub 20170154307)  teaches a method involves determining a value associated with each skill. The skills are selected from the list of skills based on the determined value of each skill. An educational opportunity associated with learning the selected skill is identified for each selected skill. The selected skills are ranked based on the determined value associate with each skill. A skill recommendation for an educational opportunity is transmitted based on the selected skill rankings to a client system (102) associated with a first member for display in a user interface (122).
2. Fitzmaurice (U.S. Patent App Pub 20100131896) teaches the method involves transmitting two sets of usage data to a server (110) to generate a similarity value between two users based on the sets of usage data. A similarity table including a similarity value and a set of additional similarity values generated between users of a software application is generated. The users are placed together into a group based on executing clustering algorithms that use the similarity table as an input. A communication is made to one of the users when the users are in a single group.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NINOS DONABED/Primary Examiner, Art Unit 2444